Vicki v City of Niagara Falls (2021 NY Slip Op 06275)





Vicki v City of Niagara Falls


2021 NY Slip Op 06275


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, BANNISTER, AND DEJOSEPH, JJ.


915 CA 21-00171

[*1]STEPHEN D. VICKI AND NICOLE VICKI, PLAINTIFFS-RESPONDENTS,
vCITY OF NIAGARA FALLS, ET AL., DEFENDANTS, NIAGARA FALLS WATER BOARD, NIAGARA FALLS PUBLIC WATER AUTHORITY AND NIAGARA MOHAWK POWER CORPORATION, DOING BUSINESS AS NATIONAL GRID, DEFENDANTS-APPELLANTS. 


BURDEN, HAFNER & HANSEN, LLC, BUFFALO (PHYLISS A. HAFNER OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered October 7, 2020. The order, among other things, adjudged that no further deposition of plaintiff Stephen D. Vicki is warranted and directed the parties to continue with discovery. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Presti v Schalck , 26 AD2d 793, 793 [4th Dept 1966]).
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court